Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.

Claim Status
Claims 1, 3, 5, and 9 were amended to include the limitations addressed in the after final submitted by the applicant on 10/21/2022. Claims 1-9 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 10/31/2022 was received and is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 20180241102) in view of Okada et al. (U.S. 20110132580) and Herrmann et al. (U.S. 20090142653).

With respect to claim 1, Kim discloses a battery pack for a vehicle ([abstract]) comprising:
a battery module comprising a plurality of secondary battery cells ([0086], Figure 10),
a carrier plate (124– cooling plate) having a top surface (labeled) and a side wall (labeled) facing in a different direction than the top surface in Figs. 6 and 7, the carrier plate comprising a first coupling element (labeled) at the side wall of the carrier plate and an integral cooling channel structure (230 – flow channel) having an opening at the carrier plate (201 and 202 – conduits for cooling plate 124), the first coupling element (labeled) being separate and spaced apart from the opening at the side wall (labeled) of the carrier plate (124) the battery module being on a top surface of the carrier plate ([abstract]),
a liquid cooling circuit (Fig. 1) in thermal contact with the battery module, the integral cooling channel structure being a part of the liquid cooling circuit ([0164]-[0167]), the liquid cooling circuit comprising a coolant distributor (102 - refrigerant introduction port), the coolant distributor being in a fluid-tight connection with the integral cooling channel structure at the opening at the side wall of the carrier plate (Fig. 1), and
a coupling member (154a and 154b – refrigerant pipes), the coupling member comprising a second coupling element (labeled below) corresponding to the first coupling element (labeled) at the side wall (labeled) of the carrier plate (124) to mechanically connect the coupling member and the carrier plate to each other, the coupling member further comprising a mounting bracket (164 and 166 – connection members) attaching the coolant distributor (102) to the coupling member (154a and 154b) (Fig. 2). 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Top Surface)]
[AltContent: textbox (Second Coupling Elements)]
[AltContent: arrow]
[AltContent: textbox (Side wall)]


	

Although the opening of the liquid cooling circuit is at the top surface of the carrier plate, the location of the cooling circuit inlet (opening) is an obvious matter of design choice. Therefore, rearranging the inlet of the cooling circuit to be fed directly into the flow channel (230) via the side of the plate rather than using the connection on top would have been obvious to one having ordinary skill in the art (MPEP 2144.04 VI. C.).
	Kim does not disclose that the carrier plate comprises an integral first coupling element inside a coupling opening or an integral cooling structure with a cooling opening in the side wall of the carrier plate and that they are spaced apart form one another, or that the coupling member comprises a second coupling element configured to interact with the first coupling element. 
	Okada discloses a cooling plate (8) for a plurality of batteries (1) and teaches that the carrier plate (8) comprises an integral cooling structure (6 – cooling pipe) with inlet (56) being on the side of carrier plate (8) (Fig. 1 and 11). Okada further teaches that this arrangement allows for coolant to enter the cooling system in the bottom of the battery system and cool the system from underneath ([0092]).
	It would have been obvious to one having ordinary skill in the art at the time that the application was filed to relocate the opening of the cooling structure disclosed by Kim to the side of the carrier plate as taught by Okada to allow for coolant to be directly fed into the cooling channels underneath the battery system.
	Although Okada teaches the cooling channel structure extending into the coolant distributor (Fig. 12), instead of vice versa as claimed by applicant, it is an obvious design variation, as simply rearranging which part of the coolant system (i.e. the channel or the distributor) extends into the other does not change the function of the coolant system (MPEP 2144.04).
	Herrmann discloses a first coupling element (6a – tubular header section) and a second coupling element (11- manifold block) and teaches that the first coupling element is integral with the side of the carrier plate (1 – cooling element), as well as that the first and second coupling elements (6a and 11) are configured to interact with each other (Fig. 12 and 33). Hermann further teaches that this arrangement allows for the distribution of coolant to the passages within the carrier plate ([0010]).
	It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure that the coupling elements disclosed by Kim were configured to interact with each other while the first coupling element was integral with the side wall of the carrier plate in order for coolant to be distributed through the cooling channels underneath the battery system. 
	The limitation that the coupling bracket is removably attached to the coolant distributor does not impart deficiencies in the cited prior art, as if it is desirable for any reason (i.e. maintenance, assembly, etc.) to make a part separable, it is an obvious variation to make it removably attached for that reason (MPEP 2144.04). 

With respect to claim 2, Kim discloses that the coupling member further comprises a support plate (154a and 154b), and wherein the mounting bracket (164 and 166) is arranged on one side of the support plate, and the second coupling element (labeled above) is arranged on an opposite side of the support plate (Fig. 1). In this disclosure, the coupling member acts as its own support plate.

With respect to claim 5, Kim discloses the coolant distributor (102) comprises a tubular portion (Fig. 1) extending in a first direction (140a) and an intersection portion (164) extending perpendicular to the tubular portion (Fig. 2), the intersection portion being configured to establish fluid connection between the coolant distributor (102) and the opening of the integral cooling channel structure (201 and 202), and wherein the mounting bracket (164) comprises a clip (labeled below) element that, when closed, encircles and fixes the tubular portion of the coolant distributor. 

    PNG
    media_image3.png
    601
    873
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (clip)]







With respect to claim 7, Kim discloses the first and second coupling elements are self-locking clamp elements ([0053] and [0056]).

With respect to claim 8, Kim discloses the second coupling element (labeled) of the coupling member (154a and 154b) is configured to be friction-fit (via clamping members) into the first coupling element (labeled) at the side wall of the carrier plate to mechanically connect the coupling member to the carrier plate ([0056]).

With respect to claim 9, Kim discloses a coupling member, carrier plate, and opening, but does not disclose that when the coupling member is connected to the carrier plate, the opening in the side wall of the carrier plate is positionally between a distal end and a proximal end of the coupling member, and wherein the coolant distributor extends from the proximal end of the coupling member to the distal end of the coupling member.
Hermann discloses a coupling member (6a – tubular header section ) that interacts with a carrier plate (1) and teaches that when the coupling member (6a) is connected to the carrier plate (1), the opening (2 – passages) in the side wall of the carrier plate (1) is positionally between a distal end and a proximal end of the coupling member (6a), and wherein the coolant distributor (6 – header) extends from the proximal end of the coupling member (6a) to the distal end of the coupling member (6a) (Fig. 12). Hermann further teaches that this arrangement allows for the flor of coolant fluid into the openings from the coolant distributor ([0072]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure that the opens disclosed by Kim were between the ends of the coupling member as taught by Herrmann in order to ensure the coolant could flow from the distributor through the openings and into the carrier plate. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Okada et al. and Herrmann et al. as applied to claims 1-2, 5, and 7-9, and further in view of Essinger et al. (U.S. 20110212355).

With respect to claims 3 and 4, Kim discloses a support plate (154a and 154b) and a carrier plate (124) as set forth above and that when the support plate is fixed to the carrier plate, the support plate has a passage aligned with the cooling opening at the side wall of the carrier plate (201 and 202) (Fig. 6), and the mounting bracket (164 and 166) and the passage in the support plate (154a and 154b) are in the same section of the support plate (Fig. 2), but does not disclose that when the support plate is fixed to the carrier plate, the support plate covers the side wall of the carrier plate. 
	Essinger discloses a cooling system for a battery pack module ([abstract]) and teaches in Fig. 2 that the support plate (48 – first outer plate) covers the side wall of the carrier plate (5 – coolant plate) to support the carrier plate.
	It would have been obvious for one having ordinary skill in the art at the time that the application was filed to adjust the support plate disclosed by Kim to have it cover the side wall of the carrier plate as taught by Essinger in order to add further support to the carrier plate. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Okada et al. and Herrmann et al. as applied to claims 1-2, 5, and 7-9, and further in view of Yoshida et al. (U.S.5647612).

With respect to claim 6, Kim discloses a coupling member that acts as its own support plate and thus is fixed to it (154a and 154b) and a clip element (labeled above). Kim does not disclose that the clip element comprises a first half shell and a second half shell wherein the second half shell being moveable attached to one side of the first half shell for opening and closing the clip element. 
	Yoshida discloses a hinge device for rotating the first and second fixing members between an open and closed position ([abstract]), and teaches in Fig. 2 that the first half (30 – first fixing member) is in the shape of half a cylinder, while the second half shell (40 – second fixing member) also has the shape of half a cylinder (Col 4, L 11-18), and that the first and second half shells (30 and 40) are hinged with each other about an axis, which allows the device to be rotated between a closed position and an open position (Col 4, L 1 -6). Yoshida further teaches that this device allows for the fixing of male and female coupling when fixed with each other ([abstract]). 
	It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure the clip disclosed by Kim had the fixed and moveable halves taught by Yoshida in order to ensure that the clip could be opened and closed when needed. 

Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments were premised on the assertion that (1) rearranging the inlet of Kim from being on the top of surface of the carrier plate to the side would be inappropriate as the side wall of Kim does not appear thick enough, (2) none of the three cited pieces of prior art teach connections between cooling channels/plates and coolant distributors inside a wall of a cooling plate, and (3) the coupling element is not shown as being removably detached.
In response to applicant’s arguments (1): examiner cites Hermann, which teaches a thicker carrier plate, which in turn allows for the channel inlet to be on the side of the carrier plate. Thus, Hermann is relied upon to teach a thicker carrier plate (an obvious change in shape type rejection) as well as the inlet on the side of the carrier plate. This argument was also addressed in the final rejection action submitted 08/26/2022.
In response to argument (2), Okada clearly shows in fig. 12 that the cooling channels and cooling distributor connect at the cooling plate. Although the cooling channels are extending into the cooling distributor instead of the reversal as claimed, that is an obvious design variation which does not affect the function or use of the cooling system. See the above rejection of claim 1 for further details. This argument was also addressed in the after final response submitted 11/01/2022.
In response to argument (3), a limitation which claims something is “removably detached” is unpatenable if there would be any desire for the part to be separated in the art. See the above rejection of claim 1 for further details. This argument was also addressed in the after final response submitted 11/01/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727